United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3752
                                   ___________

Negussie Fedessa Bussa; Leiouwerk      *
Tsegaye; Hawi Negussie Bussa; Alko     *
Negussie Bussa,                        *
                                       *
             Petitioners,              *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  *
                                       * [UNPUBLISHED]
             Respondent.               *
                                  ___________

                             Submitted: September 4, 2009
                                Filed: October 15, 2009
                                 ___________

Before MURPHY, MELLOY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

      In this appeal following remand, Ethiopian citizens Negussie Bussa, his wife
Leyouwerk Tsegaye, and their two daughters (collectively, the Bussas) petition for
review of an order of the Board of Immigration Appeals (BIA), which affirmed an



      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
immigration judge’s (IJ’s) denial of relief under the Convention Against Torture
(CAT).

       In 2000, the IJ found the Bussas not credible and denied asylum, withholding
of removal, and CAT relief. The BIA affirmed, and the Bussas petitioned for review.
We denied the Bussas’ petition as to asylum and withholding of removal, finding that
the IJ’s credibility finding was supported by specific, cogent reasons for disbelief, but
remanded the CAT claim for further fact-finding and analysis.2 See Bussa v.
Ashcroft, 117 Fed. Appx. 489, 489-90 (8th Cir. 2004) (unpublished per curiam). On
remand, the Bussas submitted evidence and testified at a merits hearing. In 2006 the
IJ reaffirmed his earlier adverse credibility determination, and concluded that the
Bussas did not meet their burden of proof for CAT relief. The BIA adopted and
affirmed the IJ’s decision.

       We decline to review the IJ’s initial adverse credibility determination, because
we previously affirmed that credibility determination, the decision was not clearly
erroneous, and the Bussas did not present substantially different evidence on remand.
See Maxfield v. Cintas Corp., 487 F.3d 1132, 1134-35 (8th Cir. 2007) (explaining
law-of-the-case doctrine); Kondakova v. Ashcroft, 383 F.3d 792, 797 (8th Cir. 2004)
(affirming IJ’s credibility finding because it was supported by specific, cogent reasons
for disbelief). Because the Bussas’ CAT claim was--and continued to be, on remand--
based on the same discredited allegations, we conclude the adverse credibility
determination was fatal to the Bussas’ CAT claim. See Lybesha v. Holder, 569 F.3d
877, 881 (8th Cir. 2009); Alemu v. Gonzales, 403 F.3d 572, 576 (8th Cir. 2005) (IJ’s
adverse credibility finding that warranted denial of asylum and withholding of



      2
       At the time, our case law suggested that independent analysis of CAT claims
was required. See e.g. Zewdie v. Ashcroft, 381 F.3d 804, 806-10 (8th Cir. 2004);
Sivakaran v. Ashcroft, 368 F.3d 1028, 1029 (8th Cir. 2004); Habtemicael v. Ashcroft,
370 F.3d 774, 783 (8th Cir. 2004).

                                          -2-
removal also warranted denial of CAT claim that was based on same discredited
allegations).

     Accordingly, we deny the petition. See 8th Cir. R. 47B.
                    ______________________________




                                      -3-